Citation Nr: 1547842	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  13-13 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right shoulder disorder.  

2.  Entitlement to service connection for a right shoulder disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1986 to November 1993, May 1998 to September 1998, July 2001 to July 2004, and March 2005 to April 2008.  He also had Reserve and National Guard duty.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Cleveland, Ohio.  

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in August 2015.  A transcript of the hearing is of record.  

The newly reopened claim of service connection for a right shoulder disorder is remanded to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The RO denied service connection for a right shoulder disorder in September 1995.  The Veteran did not file a notice of disagreement nor was evidence received which would have allowed the claim to remain open. 
 
2.  Evidence received since the denial of service connection for a right shoulder disorder raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The September 1995 rating determination denying service connection for a right shoulder disorder became final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a right shoulder disorder has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In view of the Board's favorable decision on this claim as to the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for a right shoulder disorder, further assistance is not required to substantiate the claim. 




New and Material-General Criteria

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.  

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

In September 1995, the RO denied service connection for a right shoulder disorder.  In denying service connection, the RO indicated that since the service treatment records did not show that this condition was incurred in or aggravated by military service, service connection was not warranted.  

The Veteran was notified of the denial later that month and did not appeal nor was evidence received within the one year period which would have allowed the claim to remain open.  Thus, the decision became final.

Evidence available at the time of the prior denial included the Veteran's service treatment records for his period of service through November 1993 and statements from the Veteran as to his belief that his right shoulder disorder was related to his period of service.

Evidence added to the record subsequent to the September 1995 rating determination includes additional service treatment records from subsequent periods of active service; VA treatment records containing diagnoses of right shoulder disorders; statements and testimony from the Veteran indicating his belief that his right shoulder disorder is either related to his last period of service, to include parachute jumping and duties performed in service, or is caused or aggravated by his service-connected right elbow disorder; and the results of an October 2009 VA examination.

The VA treatment records added to the record demonstrate that the Veteran was diagnosed as having partial tear of the articular sided insertional fibers of the infraspinatus tendon and supraspinatus tendinosis versus tearing at the time of an April 2010 MRI; that the Veteran reported having had longstanding problems with his right shoulder following his last period of service where he performed numerous jumps; and that he had right shoulder surgery in January 2011, at which time right scope labral surgery was performed due to right shoulder impingement syndrome and a right shoulder labrum tear.

Also added to the record were statements and testimony of the Veteran as to his beliefs as to how his right shoulder problems were either related to parachute jumps which he performed during his last period of service (the Board notes that the Veteran is in receipt of the parachutist badge resulting from actions performed in last period of active service); to duties performed as a water purification specialist where he had to pull heavy hoses or move heavy volumes of water around; or as a result of his service-connected right elbow disorder, which caused him to have to use his right shoulder in awkward ways.  

Also added to the record were the results of an October 2009 VA examination, wherein the examiner indicated that it was his opinion that the Veteran's right shoulder disorder was less likely than not related to his right elbow condition.  The Board notes that when reviewing the rationale set forth by the examiner, the opinion carries little to no probative weight.  As part of the rationale, the examiner noted that the Veteran had a pre-existing right shoulder disorder based upon his reporting such in a 1986 enlistment report of medical history.  A review of the June 1986 Report of Medical History shows that the Veteran checked the "no" box when asked if he had or had ever had a trick shoulder or shoulder problems.  The examiner indicated that the Veteran had checked the 'yes" box.  Such is not the case.  Moreover, the examiner also did not have the benefit of the Veteran's testimony or the subsequent VA treatment records noted above when rendering his opinion.  

One of the bases for the prior denial was that he Veteran did not have a right shoulder disorder.  The new evidence shows that the Veteran now has a current right shoulder disorder.  Moreover, the testimony of the Veteran that his right shoulder disorder is related to his parachute jumps.  The record shows that he is in receipt of the parachutist badge.  In addition, the record shows the longstanding history of shoulder pain as noted in the added VA treatment records and Veteran's continued reports of his right elbow having an impact on his right shoulder.  This demonstrates that the newly received evidence relates to previously unestablished elements of the claim of a current disability and a possible link between the current disability and service, to include by way of a service-connected disability, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The reopened claim will be addressed in the remand portion of this decision. 


ORDER

New and material evidence having been received, the appeal to reopen service connection for a right shoulder disorder is granted.


REMAND

Based upon the additional evidence added to the record, demonstrating a possible relationship between the Veteran's current right shoulder disorder and his period of service and/or his service-connected right elbow disorder, he should be afforded a VA examination to determine the etiology of any current right shoulder disorder and its relationship, if any, to his period of service and/or his service-connected right elbow disorder. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the record copies of all treatment records of the Veteran from all identified VA facilities from June 2013 to the present.

2.  Schedule the Veteran for the appropriate VA examination by a VA physician to assist in determining the nature and etiology of any current right shoulder disorder.  The entire record should be made available to the examiner in conjunction with the examination and the examiner should note such review in his/her report.  All necessary tests should be performed.  The examiner is requested to offer the following opinions:

(a) Does the Veteran currently have a right shoulder disorder?  

(b) If so, is it at least as likely as not (50 percent probability or greater) that any current right shoulder disorder, if found, had its onset in service, to include as a result of any parachute jumps performed or duties performed during his last period of service?

(c) If not, is it as likely as not (50 percent probability or greater) that any current right shoulder disorder is caused by the service-connected right elbow disorder?

(d) If not, is it at least as likely as not (50 percent probability or greater) that any current right shoulder disorder is aggravated (permanently worsened) by the service-connected right elbow disorder?  If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.

Complete detailed rationale is requested for any opinion that is rendered. 

3.  Review the record.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


